Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 23 November 2020, Applicant amended claims 1, 15, and 20 and argued against the arguments put forth in the Non-Final Rejection dated 03 September 2020. Based on the amendments to the claims, the rejection of claims 1, 4-14, and 18-20 under 35 U.S.C. 103 is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-14, and 18-20 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent Number 10,025,765 B2. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U. U.S. Patent Number 10,025,765 B2 with obvious wording variations. For example:

Claims of the current invention
Claims of U.S. Patent No. 10,025,765 B2


1. A method comprising: 

determining during a code review operation, using a processor and a memory, a category to which a portion of a code belongs; 

selecting, from a set of checklist items, a subset of checklist items, wherein a checklist item in the subset of checklist items is configured for reviewing a set of categories of code portions, and wherein the category of the portion corresponds to a category in the set of categories; 

determining, using the processor and the memory, a context of the review of the portion, 

wherein the context comprises a time in a product lifecycle when the code review operation is to be performed and 

a characteristic of a reviewer of the portion, 


wherein the characteristic comprises a subset of a set comprising the reviewer’s skill level, area of expertise, qualification, and role;



selecting, from the subset of checklist items, a sub- subset of checklist items, 

wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint specifying a threshold amount of experience, and wherein the selecting of the sub-subset includes determining that profile information associated with the reviewer satisfies the experience constraint specified by the at least one checklist item; and 

causing, to improve the code review operation, the processor to construct new data of a checklist from data of the sub-subset of checklist items such that the processor dynamically customizes the checklist specifically for the code review operation of the portion, by the reviewer, and specific to the code review operation.


4. The method of claim 1, wherein the characteristic of the reviewer includes an indication that the reviewer has previously reviewed the portion.  

5. The method of claim 1, further comprising: 

determining a circumstance in which the portion will be executed in the code, wherein the characteristic is a part of the context.  

6. The method of claim 1, further comprising: 

determining that the category of the portion satisfies a rule of correspondence specified in the checklist item, and wherein the category of the portion corresponds to the category in the set of categories by satisfying the rule of correspondence specified in the checklist item.  

7. The method of claim 6, wherein the rule of correspondence determines whether the category of the portion is an equivalent of the category in the set of categories according to a list of equivalents, wherein the list of equivalents is specified with the set of checklist items in a repository.  



9. The method of claim 1, further comprising: 
detecting, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool.  

10. The method of claim 1, further comprising: 

enabling the checklist item in the checklist for annotation; 

receiving a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and 

saving the notation.  

11. The method of 10, further comprising: 

providing the notation for an audit of the review of the portion, wherein the notation comprises an indication of a completion of the checklist item during the review.  

12. The method of 10, further comprising: 

providing the notation for an audit of the review of the portion, wherein the notation comprises a text data, the text data describing a completion of the checklist item during the review.  

13. The method of claim 1, further comprising: 

configuring, a software as a service to perform the dynamic configuring of the checklist; and 

detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool.  

14. The method of claim 1, further comprising: 



enabling, from the service, the checklist item in the checklist for annotation; 

receiving, at the service, a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and

 saving, using the service, the notation.

15. A computer program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:

program instructions to determine during a code review operation, using a processor and a memory, a category to which a portion of a code belongs; 



program instructions to select, from a set of checklist items, a subset of checklist items, 

 wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint specifying a threshold amount of experience, and wherein the selecting of the sub-subset includes determining that profile information associated with the reviewer satisfies the experience constraint specified by the at least one checklist item 

program instructions to determine, using the processor and the memory, a context of the review of the portion, wherein the context comprises a characteristic of a reviewer of the portion, 

and wherein the characteristic comprises a subset of a set comprising a time in a product lifecycle when the code review operation is to be 

program instructions to select, from the subset of checklist items, a sub-subset of checklist items, wherein a checklist item in the sub-subset of checklist items is configured for use in reviewing the code portions under a set of contexts, and wherein the context of the review of the portion corresponds to a context in the set of contexts; and 

program instructions to cause, to improve the code review operation, the processor to construct new data of a checklist from data of the sub-subset of checklist items such that the processor dynamically customizes the checklist specifically for the code review operation of the portion, by the reviewer, and specific to the code review operation.  


16. The computer program product of claim 15, the stored program instructions further comprising: 

program instructions to determine, from a profile of the reviewer, a skill level of the reviewer, wherein the characteristic of the reviewer includes the skill level of the reviewer.  

17. The computer program product of claim 15, the stored program instructions further comprising: 

program instructions to determine, from a profile of the reviewer, an area of expertise of the reviewer, wherein the characteristic of the reviewer includes the area of expertise of the reviewer.  

18. The computer program product of claim 15, wherein the characteristic of the reviewer includes an indication that the reviewer has previously reviewed the portion.  



program instructions to determine a circumstance in which the portion will be executed in the code, wherein the characteristic is a part of the context.  

20. A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 

program instructions to determine during a code review operation, using a processor and a memory, a category to which a portion of a code belongs,



and wherein the characteristic comprises a subset of a set comprising a time in a product lifecycle when the code review operation is to be performed, and the reviewer’s skill level, area of expertise, qualification, and role;

program instructions to select, from a set of checklist items, a subset of checklist items, 

 wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint specifying a threshold amount of experience, and wherein the selecting of the sub-subset includes determining that profile information associated with the reviewer satisfies the experience constraint specified by the at least one checklist item 

program instructions to determine, using the processor and the memory, a context of the review of the portion, wherein the context 

program instructions to select, from the subset of checklist items, a sub-subset of checklist items, wherein a checklist item in the sub-subset of checklist items is configured for use in reviewing the code portions under a set of contexts, and wherein the context of the review of the portion corresponds to a context in the set of contexts; and 

program instructions to cause, to improve the code review operation, the processor to construct new data of a checklist from data of the sub-subset of checklist items such that the processor dynamically customizes the checklist specifically for the code review operation of the portion, by the reviewer, and specific to the code review operation.


determining, using a processor and a memory, at a given time, a category to which a portion of a code belongs,… 

selecting, from a set of checklist items, a subset of checklist items, wherein a checklist item in the subset of checklist items is configured for reviewing a set of categories of code portions, and wherein the category of the portion corresponds to a category in the set of categories;

determining, using the processor and the memory, a context of the review of the portion, 

[[the portion being selected for review by a reviewer at the given time during a code review operation;]]

wherein the context comprises a characteristic of the reviewer;

2. …wherein the characteristic of the reviewer includes the skill level of the reviewer.

3. …wherein the characteristic of the reviewer includes the area of expertise of the reviewer.

selecting, from the subset of checklist items, a sub-subset of checklist items, 

wherein a checklist item in the sub-subset of checklist items is configured for use in reviewing the code portions under a set of contexts, and wherein the context of the review of the portion corresponds to a context in the set of contexts; and



causing, to improve the code review operation, the processor to construct new data of a checklist from data of the sub-subset of checklist items such that the processor dynamically customizes the checklist specifically for the code review operation of the portion, by the reviewer, and specific to the given time of the review during the code review operation.

4. The method of claim 1, wherein the characteristic of the reviewer includes an indication that the reviewer has previously reviewed the portion.

5. The method of claim 1, further comprising:

determining a circumstance in which the portion will be executed in the code, wherein the characteristic is a part of the context.

6. The method of claim 1, further comprising:

determining that the category of the portion satisfies a rule of correspondence specified in the checklist item, and wherein the category of the portion corresponds to the category in the set of categories by satisfying the rule of correspondence specified in the checklist item.

7. The method of claim 6, wherein the rule of correspondence determines whether the category of the portion is an equivalent of the category in the set of categories according to a list of equivalents, wherein the list of equivalents is specified with the set of checklist items in a repository.



determining a file type of a file in which the portion appears, wherein the category of the portion is the file type.

9. The method of claim 1, further comprising:
detecting, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool.

10. The method of claim 1, further comprising:

enabling the checklist item in the checklist for annotation;

receiving a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and

saving the notation.

11. The method of 10, further comprising:

providing the notation for an audit of the review of the portion, wherein the notation comprises an indication of a completion of the checklist item during the review.

12. The method of 10, further comprising:

providing the notation for an audit of the review of the portion, wherein the notation comprises a text data, the text data describing a completion of the checklist item during the review.

13. The method of claim 1, further comprising:

configuring, a software as a service to perform the dynamic configuring of the checklist; and

detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool.


14. The method of claim 1, further comprising:



enabling, from the service, the checklist item in the checklist for annotation;

receiving, at the service, a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and

saving, using the service, the notation.

15. A computer program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:

program instructions to determine, using a processor and a memory, at a given time, a category to which a portion of a code belongs, the portion being selected for review by a reviewer at the given time during a code review operation;

program instructions to select, from a set of checklist items, a subset of checklist items, 

wherein a checklist item in the subset of checklist items is configured for reviewing a set of categories of code portions, and wherein the category of the portion corresponds to a category in the set of categories;




program instructions to determine, using the processor and the memory, a context of the review of the portion, wherein the context comprises a characteristic of the reviewer;


2. …wherein the characteristic of the reviewer includes the skill level of the reviewer.



program instructions to select, from the subset of checklist items, a sub-subset of checklist items, wherein a checklist item in the sub-subset of checklist items is configured for use in reviewing the code portions under a set of contexts, and wherein the context of the review of the portion corresponds to a context in the set of contexts; and

program instructions to cause, to improve the code review operation, the processor to construct new data of a checklist from data of the sub-subset of checklist items such that the processor dynamically customizes the checklist specifically for the code review operation of the portion, by the reviewer, and specific to the given time of the review during the code review operation.

16. The computer program product of claim 15, the stored program instructions further comprising:

program instructions to determine, from a profile of the reviewer, a skill level of the reviewer, wherein the characteristic of the reviewer includes the skill level of the reviewer.

17. The computer program product of claim 15, the stored program instructions further comprising:

program instructions to determine, from a profile of the reviewer, an area of expertise of the reviewer, wherein the characteristic of the reviewer includes the area of expertise of the reviewer.

18. The computer program product of claim 15, wherein the characteristic of the reviewer includes an indication that the reviewer has previously reviewed the portion.



program instructions to determine a circumstance in which the portion will be executed in the code, wherein the characteristic is a part of the context.

20. A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:

program instructions to determine, using a processor and a memory, at a given time, a category to which a portion of a code belongs, the portion being selected for review by a reviewer at the given time during a code review operation;

2. …wherein the characteristic of the reviewer includes the skill level of the reviewer.

3. …wherein the characteristic of the reviewer includes the area of expertise of the reviewer.

program instructions to select, from a set of checklist items, a subset of checklist items, 

wherein a checklist item in the subset of checklist items is configured for reviewing a set of categories of code portions, and wherein the category of the portion corresponds to a category in the set of categories;




program instructions to determine, using the processor and the memory, a context of the review of the portion, wherein the context comprises a characteristic of the reviewer;


program instructions to select, from the subset of checklist items, a sub-subset of checklist items, wherein a checklist item in the sub-subset of checklist items is configured for use in reviewing the code portions under a set of contexts, and wherein the context of the review of the portion corresponds to a context in the set of contexts; and

program instructions to cause, to improve the code review operation, the processor to construct new data of a checklist from data of the sub-subset of checklist items such that the processor dynamically customizes the checklist specifically for the code review operation of the portion, by the reviewer, and specific to the given time of the review during the code review operation.


However, 10,025,765 does not explicitly recite wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint specifying a threshold amount of experience, and wherein the selecting of the sub-subset includes determining that profile information associated with the reviewer satisfies the experience constraint specified by the at least one checklist item. 
Hughes teaches wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint (see Paragraph 0048 – Hughes teaches this limitation in that a portion of the code may be determined to be reviewed by the specified reviewer.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine claim 1 of 10/025,765 with Hughes to include wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint for the purpose of ensuring a successful code review (see Paragraph 0116). 
Shah teaches an experience constraint specifying a threshold amount of experience (see Paragraph 0104 – Shah teaches this limitation in that a facility of reviewing may be provided only to those who possess a defined threshold of an aggregate credentialed expertise as a minimum criteria.), and wherein the selecting of the sub-subset includes determining that profile information associated with associated with the reviewer satisfies the experience constraint  (see Paragraph 0036 – Shah teaches this limitation in that a case may be routed to a reviewer with higher credentialed expertise.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine 10/025,765, Hughes, and Shah to include wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint specifying a threshold amount of experience, and wherein the selecting of the sub-subset includes determining that profile information associated with associated with the reviewer satisfies the experience constraint specified by the at least one checklist item for the purpose of ensuring reliability and correctness in the review process (see Paragraph 0005). 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge, David, “Using checklists for code review”, in view of Hughes, John M., U.S. Patent Publication Number 2006/0248504 A1, Bowman-Amuah, Michel K., U.S. Patent Number 6,256,773 B1, and Shah, Shahid N., U.S. Patent Publication Number 2015/0088884 A1.

Claim 1:
Trowbridge discloses a method comprising: 
determining during a code review operation, a category to which a portion of a code belongs (see Page 1, Paragraph 4 – Trowbridge discloses this limitation in that the type of code change is determined.); 
selecting, from a set of checklist items, a subset of checklist items, wherein a checklist item in the subset of checklist items is configured for reviewing a set of categories of code portions, and wherein the category of the portion corresponds to a category in the set of categories (see Page 1, Paragraph 5 – Trowbridge discloses this limitation in that depending on the type of code change, some subset of the checklist may be removed.); and 
selecting, from the subset of checklist items, a sub- subset of checklist items,(see Page 1, Paragraph 5 – Trowbridge discloses this limitation in that depending on characteristics of the code change, some subset of the checklist may be removed.); and
causing, to improve the code review operation, the processor to construct new data of a checklist from data of the sub-subset of checklist items such that the processor dynamically customizes the checklist specifically for the code review operation of the portion, by the reviewer, and specific to the code review operation (see Page 1, Paragraph 6 – Trowbridge discloses this limitation in that it is determined which subset of checklists apply to a given code change, and the subset is used in a code review.).  
Trowbridge fails to expressly disclose:
determining, using a processor and a memory;
determining, using the processor and the memory, a characteristic of a reviewer of the portion, wherein the characteristic comprises a subset of a set comprising the reviewer’s skill level, area of expertise, qualification, and role; 
selecting, from the subset of checklist items, a sub- subset of checklist items, wherein a checklist item in the sub-subset of checklist items is configured for use in reviewing the code portions under a set of contexts; and 
wherein at least one checklist item in the sub-subset of checklist items includes a constraint.
Hughes teaches:
determining, using a processor and a memory (see Paragraph 0028 – Hughes teaches this limitation in that the client software on the client provides functionality to review code portions.);
determining, using the processor and the memory, a characteristic of a reviewer of the portion (see Paragraph 0116 – Hughes teaches this limitation in that only developers of sufficient skill may be selected as reviewers.), wherein the characteristic comprises a subset of a set comprising the reviewer’s skill level (see Paragraph 0094 – Hughes teaches this limitation in that developers may be selected by skill based on their expertise or rating.), area of expertise (see Paragraph 0094 – Hughes teaches this limitation in that developers may be selected by skill based on their expertise or rating.), qualification (see Paragraph 0093 – Hughes teaches this limitation in that developers may be prequalified to be members of the review board.), and role (see Paragraph 0094 – Hughes teaches this limitation in that in becoming a member of the review board, a developer is presented with code to review.); and
wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint (see Paragraph 0048 – Hughes teaches this limitation in that a portion of the code may be determined to be reviewed by the specified reviewer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed in Trowbridge, to include:
determining, using a processor and a memory;
determining, using the processor and the memory, a characteristic of a reviewer of the portion, wherein the characteristic comprises a subset of a set comprising the reviewer’s skill level, area of expertise, qualification, and role; 
selecting, from the subset of checklist items, a sub- subset of checklist items, wherein a checklist item in the sub-subset of checklist items is configured for use in reviewing the code portions under a set of contexts;  and 
wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint 
for the purpose of ensuring a successful code review (see Paragraph 0116). Further, both Trowbridge and Hughes are concerned with increasing the accuracy of a code review process.
	The combination of Trowbridge and Hughes fails to expressly teach determining…a context of the review of the portion, wherein the context comprises a time in a product lifecycle when the code review operation is to be performed.
	Bowman-Amuah teaches determining…a context of the review of the portion, wherein the context comprises a time in a product lifecycle when the code review operation is to be performed (see Column 68, Lines 26-59 – Bowman-Amuah teaches this limitation in that in stage containment, testing in one stage must be completed before moving on to the next stage. A part of the exit criteria for each stage is to ensure that the text objectives (checklist) are accomplished before moving on to the next stage.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, taught in Trowbridge and Hughes, to include determining…a context of the review of the portion, wherein the context comprises a time in a product lifecycle when the code review operation is to be performed for the purpose of minimizing the number of 
	The combination of Trowbridge, Hughes, and Bowman-Amuah fails to expressly teach 	wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint specifying a threshold amount of experience, and wherein the selecting of the sub-subset includes determining that profile information associated with associated with the reviewer satisfies the experience constraint specified by the at least one checklist item.
Shah teaches an experience constraint specifying a threshold amount of experience (see Paragraph 0104 – Shah teaches this limitation in that a facility of reviewing may be provided only to those who possess a defined threshold of an aggregate credentialed expertise as a minimum criteria.), and wherein the selecting of the sub-subset includes determining that profile information associated with associated with the reviewer satisfies the experience constraint  (see Paragraph 0036 – Shah teaches this limitation in that a case may be routed to a reviewer with higher credentialed expertise.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in Trowbridge, Hughes, and Bowman-Amuah, to include wherein at least one checklist item in the sub-subset of checklist items includes an experience constraint specifying a threshold amount of experience, and wherein the selecting of the sub-subset includes determining that profile information associated with associated with the reviewer satisfies the experience constraint specified by the at least one checklist item for the purpose of ensuring reliability and correctness in the review process (see Paragraph 0005). Further, Trowbridge, Hughes, Bowman-Amuah, and Shah are concerned with increasing the accuracy of a review process.

Claim 4:  
wherein the characteristic of the reviewer includes an indication that the reviewer has previously reviewed the portion.
Hughes teaches wherein the characteristic of the reviewer includes an indication that the reviewer has previously reviewed the portion (see Paragraph 0045 – Hughes teaches this limitation in that developers may be selected based on their involvement in previous reviews.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed in Trowbridge, to include wherein the characteristic of the reviewer includes an indication that the reviewer has previously reviewed the portion for the purpose of ensuring a successful code review (see Paragraph 0116). Further, both Trowbridge and Hughes are concerned with increasing the accuracy of a code review process.

Claim 5:
The combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches the method of claim 1, further comprising: 
determining a circumstance in which the portion will be executed in the code, wherein the characteristic is a part of the context (see Page 1, Checklist – Trowbridge discloses this limitation in that the language in which the code is written may determine a subset of the checklist.).  

Claim 6:
The combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches the method of claim 1, further comprising: 
determining that the category of the portion satisfies a rule of correspondence specified in the checklist item, and wherein the category of the portion corresponds to the category in the set of categories by satisfying the rule of correspondence specified in the checklist item (see Page 1, Checklist – Trowbridge discloses this limitation in that the language in which the code is written may determine a subset of the checklist.).  

Claim 7:
The combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches the method of claim 6, wherein the rule of correspondence determines whether the category of the portion is an equivalent of the category in the set of categories according to a list of equivalents, wherein the Page 37 of 44 Docket No. CA9201500074US02list of equivalents is specified with the set of checklist items in a repository (see Page 1, Checklist – Trowbridge discloses this limitation in that the type of code, i.e. native desktop app, may determine a subset of the checklist.).  

Claim 8:
The combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches the method of claim 1, further comprising: 
determining a file type of a file in which the portion appears, wherein the category of the portion is the file type (see Page 1, Checklist – Trowbridge discloses this limitation in that the language in which the code is written (which determines the file extension) may determine a subset of the checklist.).  

Claim 10:
As indicated in the above rejection, the combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches every limitation of claim 1. Trowbridge fails to expressly disclose:
enabling the checklist item in the checklist for annotation; 
receiving a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and 
saving the notation.
Hughes teaches:
enabling the checklist item in the checklist for annotation (see Paragraph 0072 – Hughes teaches this limitation in that if further helpful modifications are identified, a reviewer may document the additional requirements to be submitted to the designer.); 
receiving a notation corresponding to the checklist item as a result of the review of the portion using the checklist item (see Paragraph 0072 – Hughes teaches this limitation in that if further helpful modifications are identified, a reviewer may document the additional requirements to be submitted to the designer.); and 
saving the notation (see Paragraph 0072 – Hughes teaches this limitation in that a reviewer submitted the documentation to the designer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed in Trowbridge, to include:
enabling the checklist item in the checklist for annotation; 
receiving a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and 
saving the notation
for the purpose of ensuring a successful code review (see Paragraph 0116). Further, both Trowbridge and Hughes are concerned with increasing the accuracy of a code review process.


Claim 11:
As indicated in the above rejection, the combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches every limitation of claim 10. Trowbridge fails to expressly disclose providing the notation for an audit of the review of the portion, wherein the notation comprises an indication of a completion of the checklist item during the review.
Hughes teaches providing the notation for an audit of the review of the portion, wherein the notation comprises an indication of a completion of the checklist item during the review (see Paragraph 0072 – Hughes teaches this limitation in that the design may be updated and the documentation resubmitted for review, repeating until the reviewer determines it has been completed successfully.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed in Trowbridge, to include providing the notation for an audit of the review of the portion, wherein the notation comprises an indication of a completion of the checklist item during the review for the purpose of ensuring a successful code review (see Paragraph 0116). Further, both Trowbridge and Hughes are concerned with increasing the accuracy of a code review process.

Claim 12:  
As indicated in the above rejection, the combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches every limitation of claim 10. Trowbridge fails to expressly disclose providing the notation for an audit of the review of the portion, wherein the notation comprises a text data, the text data describing a completion of the checklist item during the review.
Hughes teaches providing the notation for an audit of the review of the portion, wherein the notation comprises a text data, the text data describing a completion of the checklist item during the review (see Paragraph 0119 – Hughes teaches this limitation in that communicating the documentation may include chat and document collaboration tools.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed in Trowbridge, to include providing the notation for an audit of the review of the portion, wherein the notation comprises a text data, the text data describing a completion of the checklist item during the review for the purpose of ensuring a successful code review (see Paragraph 0116). Further, both Trowbridge and Hughes are concerned with increasing the accuracy of a code review process.

Claim 14:
As indicated in the above rejection, the combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches every limitation of claim 1. Trowbridge fails to expressly disclose:
configuring, a software as a service to perform the dynamic configuring of the checklist; 
enabling, from the service, the checklist item in the checklist for annotation; 
receiving, at the service, a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and 
saving, using the service, the notation.
Hughes teaches:
configuring, a software as a service to perform the dynamic configuring of the checklist (see Paragraph 0049 – Hughes teaches this limitation in that a digital scorecard may be used to review the application.); 
enabling, from the service, the checklist item in the checklist for annotation (see Paragraph 0072 – Hughes teaches this limitation in that if further helpful modifications are identified, a reviewer may document the additional requirements to be submitted to the designer.); 
receiving, at the service, a notation corresponding to the checklist item as a result of the review of the portion using the checklist item (see Paragraph 0072 – Hughes teaches this limitation in that if further helpful modifications are identified, a reviewer may document the additional requirements to be submitted to the designer.); and 
saving, using the service, the notation (see Paragraph 0072 – Hughes teaches this limitation in that a reviewer submitted the documentation to the designer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed in Trowbridge, to include:
configuring, a software as a service to perform the dynamic configuring of the checklist; 
enabling, from the service, the checklist item in the checklist for annotation; 
receiving, at the service, a notation corresponding to the checklist item as a result of the review of the portion using the checklist item; and 
saving, using the service, the notation
for the purpose of ensuring a successful code review (see Paragraph 0116). Further, both Trowbridge and Hughes are concerned with increasing the accuracy of a code review process.

Claims 15, 18, and 19:
	Claims 15, 18, and 19 are computer program product claims that correspond to the method claims 1, 4, and 5. The combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches a corresponding computer program product (see Hughes, Paragraph 0032). Therefore, claims 15, 18, and 19 are rejected for the same reasons as the method claims 1, 4, and 5 above.



Claim 20:
	Claim 20 is a system claim that corresponds to the method of claim 1. The combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches a corresponding system (see Hughes, Paragraph 0012). Therefore, claim 20 is rejected for the same reasons as method claim 1 above.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trowbridge, Hughes, Bowman-Amuah, and Shah, in view of Macleod et al., U.S. Patent Number 9,916,224 B2.

Claim 9:
As indicated in the above rejection, the combination of Trowbridge, Hughes, Bowman-Amuah, and Shah teaches every limitation of claim 1. The combination fails to expressly teach detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool.
	Macleod teaches detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool (see Column 9, Lines 58-67 -- Macleod teaches this limitation in that when code is selected for review, it is locked to ensure that no two reviewers select the same code to review.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, taught in Trowbridge, Hughes, Bowman-Amuah, and Shah, to include detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool for the purpose of ensuring no two reviewers select the same code to review (see Column 9, Lines 58-67). Further, Trowbridge, Hughes, and Macleod are all concerned with documenting the code review process.

Claim 13:
As indicated in the above rejection, Trowbridge, Hughes, Bowman-Amuah, and Shah teaches every limitation of claim 1. Trowbridge fails to expressly disclose:
configuring, a software as a service to perform the dynamic configuring of the checklist; and 
detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool.
Hughes teaches configuring, a software as a service to perform the dynamic configuring of the checklist (see Paragraph 0049 – Hughes teaches this limitation in that a digital scorecard may be used to review the application.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, disclosed in Trowbridge, to include configuring, a software as a service to perform the dynamic configuring of the checklist for the purpose of ensuring a successful code review (see Paragraph 0116). Further, both Trowbridge and Hughes are concerned with increasing the accuracy of a code review process.
	The combination of Trowbridge, Hughes, Bowman-Amuah, and Shah fails to expressly teach detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool.
	Macleod teaches detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool (see Column 9, Lines 58-67 -- Macleod teaches this limitation in that when code is selected for review, it is locked to ensure that no two reviewers select the same code to review.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, taught in Trowbridge, Hughes, and Bowman- Amuah, to detecting, at the service, using an indication from a review tool, that the reviewer has selected the portion for review in the review tool for the purpose of ensuring no two reviewers select the same code to review (see Column 9, Lines 58-67). Further, Trowbridge, Hughes, Bowman-Amuah, Shah, and Macleod are all concerned with documenting the review process.

Response to Arguments
	Applicant’s arguments have been considered but are moot in light of the current rejection under the combination of Trowbridge, Hughes, Bowman-Amuah, and Shah.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ashley M Fortino/Examiner, Art Unit 2143            

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143